Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Bochner on 09/01/2022.

The application has been amended as follows: 

1. (Currently Amended) A cookware lid holder system for holding cookware lids comprising: a first holder, the first holder comprising:

[[a)]] a back panel and a plurality of support sleeves; wherein the back panel has a plurality of tiers, with the tiers being disposed in a column from a top edge of the back panel to a bottom edge of the back panel, with the top edge having a first add-on section, the first add-on section comprising a pair of eyelets and configured to receive steel hooks;
[[i)]] wherein the back panel further includes a blend of polypropylene and polyethylene;
[[b)]] each of the plurality of support sleeves disposed on one of the plurality of tiers, each sleeve comprising:
[[i)]] a top, a bottom, a pocket portion at a midsection of the sleeve, a pair of opposing outer ends, a top opening formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening at the bottom of the sleeve defining a bottom portion of the pocket portion, wherein the opposing outer ends are attached to the back panel, wherein the top opening and the bottom opening are disposed between the pair of opposing outer ends, wherein the top opening spans a first length along the midsection of the sleeve between top terminal points, and the bottom opening spans a second length along the midsection of the sleeve between bottom terminal points, wherein the first length is larger than the second length, wherein the pocket portion is spaced apart from the back panel;
[[ii)]] wherein each sleeve within the plurality of support sleeves further includes a blend of polypropylene and polyethylene; 
wherein the plurality of support sleeves comprises a first respective support sleeve, a second respective support sleeve, and a third respective support sleeve;
wherein the first respective support sleeve is smaller than the second respective support sleeve; and the second respective support sleeve is smaller than the third respective support sleeve;
wherein the first and second lengths of the top and bottom openings of the first respective support sleeve is less, respectively, than the first and second lengths of the top and bottom openings of the second respective support sleeve, and the first and second lengths of the top and bottom openings of the second respective support sleeve is less, respectively, than the first and second lengths of the top and bottom openings of the third respective support sleeve;
wherein the first respective support sleeve, the second respective support sleeve, and the third respective support sleeve are parallel to each other and vertically spaced apart from each other along the column,
[[c)]] wherein, when in use, the cookware lids are configured to be held within one or more main bodies of the pocket portions with the one or more main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings so that no more than 50% of each of the cookware lids are covered by the sleeves;
[[d)]] wherein the top of each sleeve is stiffer than the main body of each sleeve to support a respective cookware lid protruding above the top of each sleeve;
[[e)]] wherein, when in use, each cookware lid comprises a handle, and wherein the top of each of the plurality of sleeves is configured to support the handle of each cookware lid; and
[[f)]] wherein, when in use, a top of each respective cookware lid borders a bottom of the handle of the cookware lid residing above each respective cookware lid, the top of each respective cookware lid supporting the above cookware lid.

Cancel claim 2. 

3. (Previously presented) The cookware lid holder system of claim 1, further comprising a second holder that is substantially identical to the first holder, wherein the first holder comprises a second add-on section, the second add-on section is disposed adjacent to a bottom edge of the back panel of the first holder and is configured to receive a third add-on section of the second holder, the third add-on section of the second holder being disposed adjacent to a top edge of the second holder so that when the second holder attaches to the first holder the back panel of the first holder is approximately in line with a back panel of the second holder. 

16. (Previously presented) The cookware lid holder system of claim 1, wherein the back panel is made of 16 ounce cotton canvas fabric. 

19. (Previously Presented) The cookware lid holder system of claim 1, wherein the back panel further includes at least one rod attached to a length extending from the top edge of the back panel to the bottom edge of the back panel.

20. (Previously Presented) The cookware lid holder system of claim 19, wherein the at least one rod is constructed from metal.

21. (Previously Presented) The cookware lid holder system of claim 1, wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene. 

24. (Currently Amended) The cookware lid holder system of claim 1, wherein
the second length of the first respective support sleeve is a length of 13.5cm,
the second length of the second respective support sleeve is a length of 14cm, and
the second length of the third respective support sleeve is a length of 15.2cm.

25. (Currently Amended) The cookware lid holder system of claim 1, wherein 

[[the]] a distance between the top terminal points and the outer ends of the first respective support sleeve are greater than [[the]] a distance between the top terminal points and the outer ends of the second and third respective support sleeves respectively, and

the distance between the top terminal points and the outer ends of the second respective support sleeve are greater than the distance between the top terminal points and the outer ends of the third respective support sleeve.

26. (Currently Amended) A cookware lid holder system for holding cookware lids comprising: a first holder, the first holder comprising:
[[a)]] a back panel and a plurality of support sleeves; wherein the back panel has a plurality of tiers, with the tiers being disposed in a column from a top edge of the back panel to a bottom edge of the back panel, with the top edge having a first add-on section, the first add-on section comprising a pair of eyelets and configured to receive steel hooks, and wherein the back panel further includes at least one metal rod attached to a length extending from the top edge of the back panel to the bottom edge of the back panel;
[[i)]] wherein the back panel and plurality of support sleeves include a blend of 40% polypropylene and 60% polyethylene;
[[b)]] wherein the plurality of support sleeves includes a first respective support sleeve, a second respective support sleeve, and a third respective support sleeve, each sleeve disposed on one of the plurality of tiers, each sleeve comprising:
[[i)]] a top, a bottom, a pocket portion at a midsection of the sleeve, a pair of opposing outer ends, a top opening formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening at the bottom of the sleeve defining a bottom portion of the pocket portion, wherein the opposing outer ends are attached to the back panel, wherein the top opening and the bottom opening are disposed between the pair of opposing outer ends, wherein the top opening spans a first length along the midsection of the sleeve between top terminal points, and the bottom opening spans a second length along the midsection of the sleeve between bottom terminal points, wherein the first length is larger than the second length, wherein the pocket portion is spaced apart from the back panel;
wherein the first respective support sleeve is smaller than the second respective support sleeve; and the second respective support sleeve is smaller than the third respective support sleeve;
wherein the first respective support sleeve, the second respective support sleeve, and the third respective support sleeve are parallel to each other and vertically spaced apart from each other along the column;

[[A)]] wherein the second length of the first respective support sleeve is 
[[c)]] wherein, when in use, the cookware lids are configured to be held within one or more main bodies of the pocket portions with the one or more main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings so that no more than 50% of each of the cookware lids are covered by the sleeves;

[[d)]] the top of each sleeve is stiffer than the main body of each sleeve to support a respective cookware lid protruding above the top of each sleeve;

[[e)]] wherein, when in use, each cookware lid comprises a handle, and wherein the top of each of the plurality of sleeves is configured to support the handle of each cookware lid; and

[[f)]] wherein, when in use, a top of each respective cookware lid borders a bottom of the handle of the cookware lid residing above each respective cookware lid, the top of each respective cookware lid supporting the above cookware lid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Primary Examiner, Art Unit 3631